                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMONT SAUNDERS                              :
                                             :
       v.                                    :       CIVIL ACTION NO. 16-2690
                                             :
LARRY MAHALLY, ET AL.                        :

                                            ORDER

       This 25th day of May, 2021, it is hereby ORDERED that:

  1.   Petitioner’s Motion for Relief from Final Order, ECF 28, is DENIED with prejudice.

  2. A certificate of appealability will not issue because reasonable jurists would not debate

       the propriety of this Court's disposition of Petitioner’s claims. See 28 U.S.C. §

       2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000); and,

  3. The Clerk of the Court shall mark this case closed for statistical purposes.



                                                     /s/ Gerald Austin McHugh
                                                     United States District Judge
